DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bead locks being spaced apart from each other by “an angular distance of 45 degrees” as set forth in claims 1, 8 and 17 must be shown or the feature(s) canceled from the claim(s).  Note for the 8 bead locks 250 shown in Fig. 4 to be spaced apart from each other by the required 45 degrees, the bead locks would need to have an effective circumferential length of 0.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3, 5-8 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 8 and 17, the newly added limitation requiring the bead locks to be spaced apart by an angular distance of 45 degrees in each of these claims renders the claims indefinite because it is unclear what would be encompassed by this limitation.  Specifically, it is unclear whether the spacing apart limitation refers to the circumferential pitch (i.e., the angular distance between the circumferential centers or mid-sections of the bead locks) of the bead locks or the angular distance or space between two circumferentially adjacent bead locks.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 8, 11-13, 17, 19 and 20, as best understood in light of the section 112 rejection noted above, are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka (JPH06135202A; previously cited and applied) in view of Glasenapp et al. (US 3,977,727; previously cited and newly applied; hereinafter “Glasenapp”).
	Regarding claims 8 and 11-13, Iizuka discloses a wheel 2, comprising: a hub (unlabeled, but shown in Fig. 1(b)); a rim portion 20 surrounding the hub (Fig. 1(b)), the rim portion having an outer surface at 21L, 21R, wherein the outer surface of the rim portion defines 22L, 22R located on the outer surface of the rim portion, the bead locks being spaced from one another (Fig. 1(b)), wherein the bead locks are configured to mate with notches 14L, 14R in a tire (paragraph [0005]; Figs. 1(a) and 1(b)), wherein half of the bead locks are located on an axially inner side of the wheel, and half of the bead locks are located on an axially outer side of the wheel (Fig. 1(b)), and wherein the bead locks located on the axially inner side of the wheel are axially misaligned with the bead locks located on the axially outer side of the wheel (Fig. 1(c); paragraph [0008]).
	Regarding claims 17, 19 and 20, Iizuka discloses a tire and wheel assembly, comprising:
a tire 1, wherein the tire has a bead portion 13L, 13R, a sidewall 12, and a tread 11, wherein the bead portion is connected to the tread by the sidewall (Fig. 1(a)); a wheel 2, wherein the wheel has a hub portion (unlabeled, but shown in Fig. 1(b)) and a rim portion 20; a plurality of bead locks 22L, 22R located on the rim portion of the wheel (Fig. 1(b)); and a plurality of notches 14L, 14R located on the bead portion of the tire (Fig. 1(a)), corresponding to the plurality of bead locks located on the rim portion of the wheel (paragraph [0005]; Figs. 1(a) and 1(b)), wherein half of the bead locks are located on an axially inner side of the wheel (Fig. 1(b)), and half of the plurality of bead locks are located on an axially outer side of the wheel (Fig. 1(b)), wherein half of the plurality of notches are located on an axially inner bead at 13R of the tire, and half of the plurality of notches are located on an axially outer bead at 13L of the tire; and wherein the notches and bead locks on an axially inner side of the tire and wheel, respectively, are axially misaligned with the notches and bead locks on an axially outer side of the tire and wheel, respectively (Fig. 1(c); paragraph [0008]).

	Glasenapp, however, teaches that the specific spacing of bead locks can vary, as desired, depending on the size of the rim (lines 23-29 of col. 3).  
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have spaced apart the bead locks of Iizuka by an angular distance of 45 degrees based upon the size of the wheel rim and the intended use of the wheel to prevent the occurrence of slippage between the tire and rim.

9.	Claims 8 and 14-16, as best understood in light of the section 112 rejection noted above, are rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa (JPH05169901A; previously cited and applied) in view of Glasenapp.
	Regarding claims 8 and 14-16, Shinagawa discloses a wheel (“automobile wheel” described in paragraph [0009]), comprising: a hub (not shown, but implicitly present to allow the automobile wheel to be connected to an automobile); a rim portion 10 surrounding the hub, the rim portion having an outer surface (unlabeled, but shown in Fig. 1), wherein the outer surface of the rim portion defines a circumference of the wheel (Fig. 1; paragraph [0009]); and a plurality of bead locks 3 located on the outer surface of the rim portion, the bead locks being spaced from one another (paragraph [0010]; Figs. 1 and 2), wherein the bead locks are rectangular in cross section (Figs. 1 and 2), wherein each bead lock includes a sharp edge (Figs. 1 and 2), and wherein each bead lock is spaced from an axially outer edge of the wheel (Figs. 1 and 2).

	Glasenapp, however, teaches that the specific spacing of bead locks can vary, as desired, depending on the size of the rim (lines 23-29 of col. 3).  
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have spaced apart the bead locks of Shinagawa by an angular distance of 45 degrees based upon the size of the wheel rim and the intended use of the wheel to prevent the occurrence of slippage between the tire and rim.

10.	Claims 1-3, 5 and 7, as best understood in light of the section 112 rejection noted above, are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,000,762; previously cited and applied) in view of Mancini (US 8,973,632; previously cited and applied).
	Chang discloses a two-piece wheel 2 for mounting a tire 4, comprising: a first wheel piece (left-side wheel piece 21 in Fig. 3) having a first threaded hole 212; a second wheel piece (right-side wheel piece 21 in Fig. 3) having a second threaded hole 212; a threaded rod 200 extending through the first threaded hole and the second threaded hole (Fig. 5), wherein the threaded rod is configured to change the axial distance between the first wheel piece and the second wheel piece when it is turned (evident from Fig. 5); and wherein a first rim of the first piece wheel and a second rim of the second rim piece are configured to receive the tire (Fig. 5).
	Chang fails disclose the claimed first and second plurality of bead locks located along the first and second rims, respectively.
22 located along a first rim or bead seat and a second plurality of bead locks 22 located along a second rim or bead seat (lines 44-52 of col. 14; Figs. 1 and 2), wherein the first plurality of bead locks are spaced apart by an angular distance of 45 degrees (line 53 of col. 14 through line 3 of col. 15 which describes the use of 8 mechanical coupling elements 21 such that the circumferential pitch of the bead locks 22 would be 45 degrees), wherein the second plurality of bead locks are spaced apart by an angular distance of 45 degrees (line 53 of col. 14 through line 3 of col. 15 which describes the use of 8 mechanical coupling elements 21 such that the circumferential pitch of the bead locks 22 would be 45 degrees), wherein at least one bead lock includes a sharp edge (at the intersection of wall 22b and wall 22c as shown in Fig. 3), wherein at least one bead lock 22 is spaced from an axially outer edge of the bead seat it is located on (Figs. 1 and 2), wherein the bead locks are located on rim portions of the first and second bead seats, and extend across a full width of the rim portions (note the rim portion is considered to be a portion of the bead with the same axial width as the axial width of the bead lock 22 that projects therefrom as shown in Fig. 1), and wherein the bead locks are configured to mate with corresponding notches 23 in the tire 1 (Figs. 2-4).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the wheel of Chang so that its rim bead seats at the respective rim pieces have the claimed plurality of bead locks located thereon to provide predictable results for ensuring there is no relative circumferential movement between the tire and wheel during use of the wheel assembly.

s 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Iizuka and Glasenapp.
	Chang discloses a two-piece wheel 2 for mounting a tire 4, comprising: a first wheel piece (left-side wheel piece 21 in Fig. 3) having a first threaded hole 212; a second wheel piece (right-side wheel piece 21 in Fig. 3) having a second threaded hole 212; a threaded rod 200 extending through the first threaded hole and the second threaded hole (Fig. 5), wherein the threaded rod is configured to change the axial distance between the first wheel piece and the second wheel piece when it is turned (evident from Fig. 5); and wherein a first rim of the first piece wheel and a second rim of the second rim piece are configured to receive the tire (Fig. 5).
	Chang fails disclose the claimed first and second plurality of bead locks located along the first and second rims, respectively.
	Iizuka, however, teaches a wheel assembly arrangement that includes a first plurality of bead locks 22L located along a first rim or bead seat 21L and a second plurality of bead locks 22R located along a second rim or bead seat 21R (Fig. 1(b)), wherein the bead locks on the first wheel piece are axially misaligned with the bead locks on the second wheel piece (Fig. 1(c); paragraph [0008]), and wherein the bead locks are configured to mate with corresponding notches 14L, 14R in the tire (paragraph [0005]; Figs. 1(a) and 1(b)).
	From this teaching, it would have been obvious to one having ordinary skill in the art to have modified the wheel of Chang so that its rim bead seats at the respective rim pieces have the claimed plurality of bead locks located thereon to provide predictable results for ensuring there is no relative movement between the tire and wheel during use of the wheel assembly.

	Glasenapp, however, teaches that the specific spacing of bead locks can vary, as desired, depending on the size of the rim (lines 23-29 of col. 3).  
	From this teaching, it would have been obvious to one having ordinary skill in the art, as a matter of routine optimization, to have spaced apart the bead locks of Iizuka by an angular distance of 45 degrees based upon the size of the wheel rim and the intended use of the wheel to prevent the occurrence of slippage between the tire and rim.

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka in view of Glasenapp, as applied to claim 17 above, and further in view of Kawauchi et al. (US 4,561,481; previously cited and applied; hereinafter “Kawauchi”).
	Iizuka, as modified by Glasenapp, fails to expressly disclose each of its bead locks having a rectangular cross section.
	Kawauchi, however, teaches bead locks that can have a number of different shapes and configurations including rectangular shaped (lines 38-44 of col. 3).
	It would have been obvious to one having ordinary skill in the art to have modified the tire and wheel assembly of Iizuka, as modified by Glasenapp, by forming its bead locks to have a rectangular cross section, such as taught by Kawauchi, as a well-known alternative bead lock shape that would provide predictable results for helping prevent the occurrence of relative movement between the tire and rim during use of the wheel.

21 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka in view of Glasenapp, as applied to claim 17 above, and further in view of Asper et al. (US 2015/0283857 A1; previously cited and applied; hereinafter “Asper”).
	Iizuka, as modified by Glasenapp, fails to expressly disclose the tire applies an outward force of at least 1000 pounds against the wheel when the tire is mounted on the wheel.
	Asper, however, teaches its tire applying an outward force of at least 1000 pounds against the wheel when the tire is mounted on the wheel (paragraph [0070]).
	It would have been obvious to one having ordinary skill in the art to have modified the tire and wheel assembly of Iizuka, as modified by Glasenapp, so that its tire applies an outward force of at least 1000 pounds against the wheel when the tire is mounted on the wheel, such as taught by Asper, to ensure that the tire is adequately secured between the respective rim flanges during sue of the tire and wheel assembly.

Response to Arguments
14.	Applicant's arguments filed 4 June 2021 with respect to the Mancini reference have been fully considered but they are not persuasive.
	Specifically, in response to Applicant’s argument that Mancini fails to “disclose, teach, or suggest bead locks that are spaced from one another by an angular distance of 45 degrees”, the Examiner respectfully disagrees.  Line 53 of col. 14 through line 3 of col. 15 of Mancini describes the use of 8 mechanical coupling elements 21 such that the circumferential pitch (i.e., the claimed angular spacing as best understood by the Examiner) of the bead locks 22 would be 45 degrees.
.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617